Citation Nr: 1427700	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a healed C5 fracture with traumatic arthritis prior to January 30, 1987.

2.  Entitlement to a rating in excess of 10 percent for residuals of a healed C5 fracture with traumatic arthritis from January 30, 1987 to June 9, 1998.

3.  Entitlement to a rating in excess of 20 percent for residuals of a healed C5 fracture with traumatic arthritis from April 19, 2001.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, August 2006, and September 2008 rating decisions of the Muskogee, Oklahoma RO.  

Following a May 2006 Board decision to assign an earlier effective date of February 14, 1974, for the grant of service connection for residuals of a healed C5 fracture with traumatic arthritis, the May 2006 rating decision implemented the earlier effective date, and continued a noncompensable rating for the period prior to January 30, 1987, a 10 percent rating beginning January 30, 1987, and a 20 percent rating beginning June 9, 1998.  Subsequently, a July 2006 rating decision continued the 20 percent rating beginning June 9, 1998.  In a notice of disagreement (NOD) with the July 2006 rating decision, the Veteran's attorney expressed disagreement with the ratings assigned for the periods listed above.  A statement of the case (SOC), issued in February 2007, subsequently characterized the issues as entitlement to an initial compensable rating for residuals of healed C5 fracture with traumatic arthritis from February 14, 1974 to January 30, 1978, a rating in excess of 10 percent from January 30, 1987, and entitlement to a rating in excess of 20 percent from June 9, 1998.  


However, in an earlier decision dated April 18, 2001, the Board denied the Veteran's claim for a rating in excess of 20 percent for residuals of healed C5 fracture with traumatic arthritis.  That Board decision is final.  Consequently, the period from June 9, 1998 through April 18, 2001, which is the period addressed by the Board in 2001, is not subject to review and will not be addressed in this decision.  Nevertheless, because the Board's 2006 award of an earlier effective date for the grant of service connection has precipitated consideration of the ratings in effect before the 20 percent rating was awarded and after the 2001 Board decision, the Board has recharacterized the issues as stated on the cover page of this decision.  

In April 2007, a videoconference hearing was held before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is associated with the claims file.  

In May 2010, the Board remanded the case for evidentiary development.  Following the requested development, which included a VA Compensation and Pension examination in August 2010, a supplemental statement of the case (SSOC) was issued in August 2010.  In July 2013, the Board remanded the case for another hearing.  

On December 4, 2013, the Veteran appeared at the Muskogee RO and testified by way of a videoconference hearing before one of the undersigned Veterans Law Judges, sitting in Washington, D.C.  A transcript of the hearing is of record.  Subsequently, in January 2014, the Veteran submitted additional evidence directly to the Board, and waived agency of original jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. § 20.1304 (2013).  

As the December 2013 hearing was not held by the same individual who held the April 2007 Board hearing, this appeal must now be addressed by a panel, which includes the Veterans Law Judge and Acting Veterans Law Judge who conducted the hearings.  See 38 C.F.R. § 20.707 (2013).  In that regard, the Board acknowledges that the Court has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, at the December 2013 Board videoconference hearing, the Veteran explicitly waived his right to have a hearing before a third member of the panel.  


FINDINGS OF FACT

1.  Prior to January 30, 1987, the Veteran's service-connected cervical spine disorder was manifested by subjective complaints of pain but objective findings of a full range of motion of the cervical spine without neurological deficits; the evidence does not show that functional loss equated to a compensable loss of motion.  

2.  During the period from January 30, 1987 to June 9, 1998, the Veteran's cervical spine disorder was manifested by complaints of pain and stiffness in the neck, as well as occasional weakness and numbness in the left arm, with mild limitation of motion in the cervical spine.  There was no physical evidence of weakness, swelling, deformity, muscle spasm, atrophy, or other abnormality.  X-rays of the cervical spine showed mild degenerative disc disease and mild degenerative joint disease.  

3.  Since April 19, 2001, the Veteran's cervical spine disorder has been manifested by pain, stiffness, and limitation of motion; however, the cervical spine is not shown to be productive of more than moderate functional loss due to pain; neither ankylosis nor a separately ratable or compensable neurologic deficit is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for residuals of a healed C5 fracture with traumatic arthritis prior to January 30, 1987 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5290 (2002).  

2.  The criteria for a rating in excess of 10 percent for residuals of healed C5 fracture with traumatic arthritis, during the period from January 30, 1987 to June 9, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5290 (2002).  

3.  The criteria for an evaluation in excess of 20 percent for residuals of healed C5 fracture with traumatic arthritis, from April 19, 2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5285, 5290 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced  VA's duty to notify and assist claimants in substantiating  their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38  C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2006 from the RO to the veteran that was issued prior to the initial RO decision in July 2006.  An additional letter was issued in June 2008.  Those letters informed the veteran of what evidence was required to substantiate the claims, including the assignment of ratings and effective dates, and of his and VA's respective duties for obtaining evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would  need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

II.  Background

The service treatment reports (STRs) indicate that the Veteran injured his neck in April 1969 by diving into a swimming pool.  He was placed in a soft collar and began physical therapy.  The pertinent diagnosis was fracture of C-5, left superior surface; no nerve or artery involvement was demonstrated.  The remainder of the STRs reflects continued treatment for neck pain.  In August 1971, he was placed on profile of no physical training, no continuous lifting of heavy material, and no overhead work.  A consultation sheet, dated in September 1971, shows that the Veteran reported marked impingement in his neck; however, it was noted that the pain had decreased considerably.  A trigger spot in the right upper trapezius was no longer painful.  Muscle spasms had relaxed.  Range of motion of the neck was limited in extreme ranges with minimal pain.  

On the occasion of his initial VA examination in July 1974, it was noted there was no restriction of motion in the fingers, wrists, elbows or shoulders.  There was no restriction of motion in the cervical, dorsal or lumbar spine.  There was no evidence of any muscle spasms.  He had no abnormality relative to sensation in the upper or lower extremities.  The extensor reflexes of the hands were normal.  X-rays of the cervical spine in the AP and lateral projection disclosed no evidence of abnormality.  Cervical curve was well preserved and the intervertebral disc spaces seemed to be within normal limits.  There was no evidence of any compression of any of the cervical vertebrae in the X-rays.  No pertinent diagnosis was noted.  

By a rating action in September 1974, the RO granted service connection for a healed C-5 fracture and assigned a 0 percent disability rating, effective from April 1, 1974.  

Received in February 1987 were VA progress notes dated from April 1979 to January 1987 reflecting ongoing treatment, primarily for low back pain.  A medical certificate, dated in January 1987 noted complaints of increased pain in the neck since 1971.  No recent injury was noted.  Examination revealed paraspinous muscle spasm in the neck.  The assessment was cervical spine spasm with history of C5 fracture.  

By a rating action in March 1987, the RO increased the evaluation for the neck disability from 0 percent to 10 percent, effective from January 30, 1987.  

Subsequently received were VA treatment reports dated from March 1987 to September 1987.  An April 1987 VA progress note shows that CT scan and EMG of the spine were normal.  The diagnosis was cervical spondylosis.  When seen in July 1987, the Veteran indicated that he continued to have pain in his neck as well as in the index and middle fingers on the right.  CT scan and EMG were normal.  The diagnosis was old fracture of C5.  During a subsequent clinic visit in September 1987, the Veteran indicated that he had had weakness and pain in the neck and elbows since the neck injury in service.  He described the pain as being in the posterior and lateral lower cervical spine with increased pain with extension.  The Veteran stated that the pain radiated into the upper shoulders, across the upper lateral arms and into the elbow regions.  The impression was cervical osteoarthritis with cervical muscle spasms and possible decreased sensation in the left hand.  

The Veteran was afforded a VA examination in January 1988.  At that time, it was noted that he suffered a fracture of the C-5 in 1969 while in Vietnam; he stated that, since then, he had had trouble working overhead and that he would develop pain in his neck and shoulders.  He stated that he had been evaluated by a neurosurgeon who determined that he had a 90 percent loss of sensation in his left hand.  It was noted that complicating this examination was the fact that the Veteran had had recent surgery for a cyst removal in the right trapezius muscle area.  Because of this, he was unable to perform most of the cervical maneuvers without some discomfort in the right shoulder and neck.  It was noted that the Veteran had a normal range of motion.  He also demonstrated a normal range of motion of both shoulders.  The muscular development for the upper arm and forearms was symmetrical.  He demonstrated a normal range of motion for the wrist and hand.  Palpation of the musculature of the posterior cervical spine elicited some tenderness, but it is difficult to distinguish this from the area of involvement from his surgery.  Sensation of the lateral forearm, and fingers appeared to be intact.  Sensation of the medial portion of the forearm was intact.  Muscle testing was normal.  Deep tendon reflexes for triceps were II/IV, symmetrical, right to left.  Trapezius muscle demonstrated normal muscular strength.  The Veteran demonstrated normal range of motion of the wrist flexors and finger extensors.  The interossei muscle demonstrated normal strength.  Finger flexors demonstrated normal strength.  The examiner stated that the Veteran was status post fracture of C-5 by history, with complaints of pain and stiffness in the neck, especially when working overhead.  It was noted that the Veteran had reported that he had had a positive neurological examination with loss of sensation in 90 percent of the arm and hand; however, this was not demonstrated on the physical examination as he had normal sensation to sharp and dull and light touch and heavy pressure.  The Veteran demonstrated normal strength for the muscle groups of the upper and lower arm to include the hand.  The Veteran also demonstrated a normal range of motion.  X-ray study of the cervical spine was normal.  

VA progress notes dated from January 1988 to April 1991 reflect treatment primarily for a chronic low back pain.  An April 1988 progress note reflects an impression of non-progressive cervical pain with radicular type components to both elbows with mild left C6 sensory component.  

On the occasion of a VA examination in June 1991, the Veteran complained of chronic stiffness in the cervical spine area with pain at times.  In the past, he had had problems with abnormal sensation in the upper extremities and weakness.  Carriage, posture and gait were within normal limits.  Examination of the cervical spine revealed normal flexion, normal extension, normal right and left lateral rotation, normal right and left lateral bending.  It was noted that while the Veteran rotated his head or bent his head laterally, he complained of pain in the cervical spine.  There was some tightness in the right erector spiny muscle groups without evidence of spasm.  Deep tendon reflexes in the upper extremities were symmetrical.  The impression was that the Veteran had had a CT scan in the late 1980s that was normal, and he had had EMG studies of the upper extremities which were read as normal; nonetheless, he continued to complain of chronic pain and stiffness in the cervical spine area.  On examination of the upper extremities, the Veteran was acutely tender to pressure over the lateral epicondyle especially in the right upper extremity.  It was felt very likely that the Veteran suffered from lateral epicondylitis, and this could account for some of the symptoms he had in the right upper extremity to include complaints of weakness, pain, and paresthesia.  

During a VA examination in June 1992 for evaluation of the lower back, the Veteran indicated that he still had pain in the neck with occasional stiffness.  The diagnosis was status post fracture C-5 pain now in the low back.  During a subsequent examination in December 1993, the Veteran complained of low back pain that radiated up into the cervical spine.  No numbness or tingling was noted in the legs.  No abnormalities or deformities were noted.  The musculature of the back was normal.  Reflexes were reported as normal.  He had a limited range of motion.  It was noted that there was objective evidence of pain on motion.  The diagnosis was history of traumatic arthritis in the cervical spine.  

Received in February 1995 were VA progress notes dated from January 1994 to January 1995 reflecting treatment for a chronic low back disorder.  

On the occasion of a VA compensation examination in December 1995, the Veteran complained of slowly progressive intermittent pain and stiffness in the neck and, at times, it was difficult to move his neck due to pain, especially in the winter months.  The Veteran indicated that he took Motrin twice a day, which provided some relief of neck pain.  It was noted that the Veteran had no symptoms of any neurological loss or radicular pain from the neck.  On examination, it was noted that he had a normal gait and posture.  He had a normal cervical curvature.  He had acute pain to punch in the low cervical area and limitation of motion of the cervical spine due to pain.  There was no paravertebral muscle spasm or tenderness.  The Veteran had limitation of lateral flexion to 20 degrees with pain, and extension of the neck to 30 degrees with pain.  He was able to fully forward flex the cervical spine without any pain.  The examiner stated that the Veteran was neurologically normal with no evidence of neurological loss in the upper extremities or the lower extremities.  X-rays revealed degenerative changes of the cervical spine of disc space narrowing and osteophytic spurring, but no fracture or wedging was identified.  The diagnosis was an old injury of the neck with previous diagnosis of fracture of C5, symptomatic with limitation of motion of the cervical spine and previous diagnosis of traumatic arthritis.  

During a subsequent VA examination in December 1996, the VA examiner noted that the Veteran's symptoms continued to be recurrent pain and stiffness in the neck, particularly during the winter months.  He was claiming multiple peripheral joint pains due to his neck.  He complained of pain in the elbows and shoulder of about 2 years' duration, which he associated with cold exposure.  On examination, it was noted that the Veteran was in no distress and he had a normal gait and posture.  He had a normal spinal curvature throughout.  He did complain of tenderness to punch in the middle-to-low cervical spine.  He had no paravertebral muscle spasm or tenderness.  He had full forward flexion of the cervical spine.  He was able to hyperextend the neck to 40 degrees without pain.  He laterally flexed/rotated to the left 40 degrees without pain.  Laterally flexed/rotated to the right 25 degrees with pain in the low cervical area with movement to the right.  The impression was old injury of the cervical spine, with previous diagnosis of a fracture of C-5, with post-traumatic arthritis, intermittently symptomatic with limitation of motion; intermittently symptomatic elbows, compatible with lateral epicondylitis; and intermittently symptomatic shoulders.  The examiner opined that there was no evidence of any etiological relationship of the old fracture of C-5 with traumatic arthritis to his symptoms in the low back, the elbows, the shoulders or the right knee.  The examiner noted that X-rays in recent years had not revealed evidence of any C-5 fracture.  In fact, he noted that X-rays of the cervical spine in 1988 were normal but x-rays did reveal degenerative changes on rating in December 1995.  Nevertheless, he had never had any type of neurological deficit secondary to his neck injury.  

Received in January 1997 were VA progress notes dated from October 1995 to September 1996 reflecting ongoing evaluation and treatment for chronic back pain.  

Received on June 9, 1998 was VA Form 21-8940, wherein the Veteran indicated that he was seeking an increased rating for his service-connected disorder.  

The Veteran was afforded another VA examination in September 1998.  The Veteran reported suffering a neck injury in a diving accident in service in April 1969; at that time, he was reported to have a C5 fracture.  The Veteran indicated that the fracture healed, but he had since had pain in his neck and frequent muscle spasms, which were severely limiting.  The Veteran reported having muscle spasms two or three times a week, most of the time lasting 30 to 45 minutes and inhibiting most activities.  It was noted that the Veteran had no paralysis related to the injury, but he did at times have pain in his neck radiating to his right shoulder.  The pain and spasm were aggravated by turning his neck; it was also aggravated by doing a lot of work with his arms.  The Veteran also reported stiffness in his neck and fatigability.  He reported occasionally wearing a soft collar.  On examination, it was noted that the Veteran had stiffness in his neck.  He was able to rotate his neck from 0 to 36 degrees to the right and 0 to 43 degrees to the left.  He was able to bend his neck from 0 to 18 degrees to the left and 0 to 21 degrees to the right.  He was able to extend his neck from 0 to 28 degrees.  He could flex his neck from 0 to 35 degrees.  It was observed that the Veteran was uncomfortable doing any of these maneuvers and they seemed to cause a significant amount of pain.  The Veteran had tenderness to palpation and percussion in the cervical spine.  On neurological examination, the Veteran's left hand was stronger than his right.  He had no sensory deficits.  Deep tendon reflexes were 1+ but symmetrical.  The pertinent diagnosis was cervical arthritis; the examiner noted that the Veteran had mild to moderate functional loss ordinarily, but during a flare up he had at least moderate functional loss.  

Based upon the above clinical findings, a rating action in October 1998 increased the evaluation for the Veteran's cervical spine disorder from 10 percent to 20 percent, effective June 9, 1998.  He perfected a timely appeal of the rating assigned.  

At a personal hearing in October 1999, the Veteran reported that he injured his spine when he fell in a pool in Vietnam, hitting a sandbag and fracturing C5; he was placed in a stiff neck brace.  He sought treatment immediately after his discharge from military service.  The Veteran indicated that he continued to experience pain in the neck every day; he also reported muscle spasms in the neck that lasted from one to two weeks out of every month.  The Veteran indicated that he takes medication for the pain and for arthritis.  The Veteran stated that he also experienced stiffness in the neck and he had limited motion.  The Veteran indicated that he could not do a lot of work that required turning his head.  

In an April 2001 decision, the Board found that the criteria for a disability rating in excess of 20 percent for residuals of a fracture of C5, with traumatic arthritis, had not been met.  Therefore, the Veteran's claim for rating in excess of 20 percent was denied.  He did not appeal that determination.  

VA progress notes dated from October 2001 through May 2003 show that the Veteran received ongoing clinical attention and treatment for back pain.  These records do not reflect any complaints or treatment for any neurological deficits related to his cervical spine disorder.  

The Veteran was afforded a VA examination in July 2003.  At that time, it was noted that his current symptoms are pain on any movement of the neck or even the lower back.  The Veteran stated that his symptoms are so severe that he can do almost nothing but stay around the house.  The Veteran indicted that he had been placed on bed rest for treatment of his neck problems.  The Veteran related that any activity that required turning his neck in any direction or lifting caused severe neck and right arm pain.  On examination, it was noted that movement of the neck produced radiation of pain into the right shoulder and thoracic spine in the region of the trapezius muscle.  There was muscle spasm in the right scapular area and tenderness in that area as well as the vertebral spinous processes of the mid-neck area.  The cervical spine had flexion of 0 degrees to 20 degrees, extension of 0 degrees to 20 degrees.  Lateral flexion to the right was 0 degrees to 30 degrees, and 0 degrees to 20 degrees to the left.  Rotation was from 0 degrees to 40 degrees to the right, and from 0 degrees to 20 degrees to the left.  It was noted that range of motion of the cervical spine was additionally limited by pain, but not by fatigue, weakness, lack of endurance or incoordination.  

Peripheral pulse examination, femorals were 2+ bilaterally.  Popliteals were 1+ bilaterally.  Dorsalis pedis were "0" bilaterally.  Anterior tibial pulse was 1= bilaterally.  Motor function in the upper extremities was normal with the strength testing was 5/5 bilaterally.  Sensory function was within normal limits.  Deep tendon reflexes were 1+ bilaterally in the biceps and triceps.  X-rays of the cervical spine showed degenerative arthritis in much of the cervical spine, and a more prominent spondylosis at the C-5 level where the Veteran's vertebral fracture occurred.  The diagnosis was healed fracture of the C5 cervical spine.  

By a decision dated May 3, 2006, the Board granted an earlier effective date of February 14, 1974 for the award of service connection for a healed fracture of C5.  In a rating action in May 2006, the RO implemented the Board decision and assigned an effective date of February 14, 1974 for the grant of service connection for residuals of a healed fracture of C5 with traumatic arthritis.  The RO assigned a noncompensable rating for this earlier period and confirmed the previously established 10 percent rating from January 30, 1987 and the 20 percent evaluation from June 9, 1998.  

On the occasion of a VA examination in June 2006, it was noted that the Veteran had suffered from pain in the cervical spine.  The Veteran noted that the pain occurred twice a day and each time lasted for 4 hours.  He noted that the pain traveled to the neck and shoulders.  He described the pain as aching and sharp in nature.  The Veteran described the intensity of the pain as a 9 on a scale from 1 to 10.  The Veteran noted that the pain was elicited by physical activity and was relieved by rest and medication.  At the time of pain, he can function with medication.  He stated that this condition does not cause incapacitation.  On examination, it was noted that his gait and posture were within normal limits.  He required a collar for ambulation because of his neck.  The examination revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was tenderness in the neck.  There was no ankylosis of the cervical spine.  The cervical spine had flexion of 0 degrees to 45 degrees, extension of 0 degrees to 30 degrees.  Lateral flexion was 0 degrees to 30 degrees, bilaterally; and rotation was from 0 degrees to 45 degrees bilaterally.  It was noted that the joint function of the spine was additionally limited by pain and weakness after repetitive use, with pain having the major functional impact.  He had normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curvature of the spine.  The examiner further stated that there were no signs of intervertebral disc syndrome.  Motor function was within normal limits.  Sensory function was within normal limits.  The diagnosis was healed fracture, C5 spine with traumatic arthritis.  

At the hearing in April 2007, the Veteran's attorney noted that, even before his discharge from service, the Veteran was diagnosed with Lushka's joint which is an indication of arthritis in the neck.  It was argued that while there were x-rays taken while the Veteran was still in service, they have always focused only on limitation of motion in the cervical spine.  It was argued that the Veteran had had neurological impairment, manifested by sensory loss, since 1974 through the present.  It was further noted that, after the fracture of the cervical spine, the Veteran was placed on profile for upper extremities; at discharge, he had P3 for a physical capacity and U3 for upper extremities.  He had had sensory loss and absent reflexes in the upper extremities.  It was argued that the Veteran has been almost totally incapacitated by his neck fracture for his entire life; in fact, he asserted that he had not been able to work since the 1990s.  The attorney observed that while the 1987 examination reported that range of motion was within normal limits, the examination found neurological defects in the upper extremities.  He had had muscle cramps and pain in the neck since the in-service injury in 1969, and he had had occasional numbness in the arms.  The Veteran indicated that he had to wear a cervical collar if he wanted to do anything.  The Veteran testified that he continues to have muscle spasms; he stated that, when it's cold, he experiences numbness in his arms, elbows and fingers.  The Veteran indicated that he had not had a doctor prescribe bed rest, but he did take an hour or two of rest each day.  

Received in May 2010 were medical records from the Social Security Administration (SSA), dated from March 2004 to March 2005, reflecting treatment for several disabilities, including chronic back pain.  During a clinic visit in March 2005, it was noted that back pain had been stable; it was also noted that the Veteran was able to do his usual activities in spite of pain.  

The Veteran was afforded a VA examination in August 2010, at which time he stated that he had been having problems with pain and muscle spasm in his neck on and off.  The Veteran indicated that he did not take any medication for his neck condition, but he did take some pain and inflammation medication for his lower back condition, which helped relieve his neck pain also.  He denied any trauma or injury to his neck after he was discharged from service.  The Veteran stated that he did not have any scars or any muscle injuries or any other bone injuries other than fracture of C5.  The Veteran reported numbness in his hands every now and then.  The Veteran stated that he had pain in the lower back of his neck with any movement or any type of work overhead.  He described the intensity of the pain as moderate to severe, rated from 5 to 10 on a scale from 1 to 10.  Gait and posture were normal.  There was no kyphosis, no lumbar lordosis, flattening, scoliosis, or ankylosis of the cervical spine.  No spasm, atrophy, weakness or guarding was noted.  He had pain and tenderness with motion.  The cervical spine had flexion of 0 degrees to 20 degrees where he stopped due to pain.  Extension was 0 degrees to 10 degrees where he stopped due to pain.  Lateral flexion was 0 degrees to 15 degrees bilaterally, and the Veteran stopped due to pain.  Rotation was from 0 degrees to 25 degrees bilaterally where he stopped due to pain.  There was evidence of pain on active range of motion.  Reflexes were 2+ for both biceps and triceps.  Sensory examination was normal.  Motor examination was 5/5 in upper extremities.  Muscle tone was normal, and no muscle atrophy was noted.  

On examination of the neck, there was no abnormal finding noticed.  The musculature of the neck was normal.  There was no weakness or instability.  There was mild tenderness in the lower part of the neck.  There was no spasm noted.  There were no abnormal movements, but he was guarding during the movements.  The Veteran also complained of pain during the movements.  The pertinent diagnosis was mild degenerative changes of cervical spine with minimal loss of function.  The examiner noted that there was no evidence of any muscle impairment, any shoulder impairment, or any neurological impairment.  

At the hearing in December 2013, the Veteran's attorney argued that the August 2010 examination was not in compliance with the May 2010 Board remand because the examiner was an anesthesiologist.  The attorney argued that the Veteran had had limitations since before his discharge from service; he had a P3 profile.  He had significant limitation with use of his upper extremities, including no bending, no lifting, no heavy lifting and no pushups.  

Of record is the report of medical examination conducted by Dr. Donald B Miller in December 2013.  The Veteran indicated that, after he sustained a fracture to the fifth cervical vertebrae, he experienced cervical pain and radiculopathy.  The Veteran indicated that flare-ups did not impact the function of the cervical spine.  The cervical spine had flexion of 0 degrees to 20 degrees where he stopped due to pain.  Extension was 0 degrees to 10 degrees where he stopped due to pain.  Lateral flexion was 0 degrees to 15 degrees bilaterally, and the Veteran stopped due to pain.  Rotation was from 0 degrees to 25 degrees bilaterally where he stopped due to pain.  There was evidence of pain on active range of motion.  It was noted that there was tenderness and muscle spasms in the cervical spine.  No atrophy was noted.  It was also noted that the Veteran had moderate radicular pain and numbness in the left upper extremity.  The examiner stated that the Veteran had had absent reflexes in the upper extremities.  The Veteran had not had any incapacitating episodes over the past 12 months.  It was noted that the Veteran had daily pain in the cervical region with radiation into the left shoulder and posterior left arm to the level of the left elbow.  It was noted that at times, on examination, he had had bilateral absent biceps/brachialradialis reflexes.  The examiner stated that the Veteran had a healed fracture of C5; accelerated degenerative joint disease and degenerative disc disease.  The Veteran worked his adult life in construction; he was forced to retire in 1994 because he could not work with his upper extremities above his head.  

Also submitted was the report of a peripheral nerves examination, conducted in December 2013 by Dr. Miller.  The examiner reported a diagnosis of bilateral upper extremity radiculopathy.  He noted that the Veteran had mild pain and numbness in the left upper extremity.  The examiner noted that the pain and numbness were intermittent but the pain could be severe at times.  Muscle strength testing was reported to be normal.  No atrophy was noted.  The examiner also noted that the biceps and brachial radialis reflexes had been absent at times.  The examiner reported that the Veteran had an EMG in 1987 that was normal; as noted above, he had had absent reflexes in his upper extremities in the past, but no sensory examination has ever been done.  He has complained of numbness in the fingers of the left hand but this was very infrequent.  

Submitted in support of the Veteran's claim was a medical expert opinion from Dr. Donald B. Miller, dated in December 2013.  Dr. Miller stated that, based on his training, experience, and a review of the relevant records, it was his medical opinion that it was at least as likely as not that the Veteran's upper extremity radiculopathy was the direct result of his service-connected spine injury that occurred on April 19, 1969, and should have been rated as of July 8, 1974, when he underwent an examination by an orthopedic surgeon.  What was considered very important was the presence of objective signs of nerve injury involving the Veteran's upper extremity as noted on the July 8, 1974 orthopaedic examination.  It was noted that once a cervical nerve root was injured, the chances of 100 percent recovery are minimal.  At the time of his July 8, 1974 examination, his nerve injury was certainly stable, and one would not anticipate any changes one way or another in respect to the nerve.  He would equate the Veteran's radiculopathy disability as being mild to moderate in nature.  Dr. Miller stated that, although the status of the nerve injury had remained status quo, his injury to the bony structures and cervical paraspinous musculature had resulted in an accelerated deterioration with time.  In conclusion, based on his training, experience, and a review of the relevant records, Dr. Miller opined that it was at least as likely as not that the Veteran's present loss of motion of his cervical spine (due to accelerated DDD joint of Luschaka and soft tissue injury) and his left upper extremity radiculopathy (due to nerve injury) were the direct result of his service-connected injury of April 19, 1969.  

Dr. Miller further stated that it was his medical opinion that it was at least as likely as not that the Veteran's severe functional loss of motion had resulted in the equivalent of an unfavorable ankylosis of his entire cervical spine.  He indicated that the functional loss may be due to "pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion (as noted in the various compensation and pension examinations)."  

Submitted in support of his medical opinion was an article from the Journal of Bone and Joint Surgery, dated September 23, 2009.  The title of the article is "The effects of Torsion on the Lumbar Intervertebral joints: the role of torsion in the production of disc degeneration."  Dr. Miller stated that the study reflected in the article proved that the disc and adjacent facet joints provide approximately 90 percent of the torque strength of the intervertebral joint.  The lumbar disc provides 40 to 50 percent of the torque strength of the whole joint.  In the Veteran's case, his C4-C5 and C5-C6 discs were relatively spared, and the bony portions of the C5 area sustained the brunt of the injury.  

III.  Analysis

Disability ratings are intended to compensate for reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate for the average impairment of earning capacity, resulting from the particular disability at issue, in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected residuals of a healed C5 fracture were initially rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285-5290.  (38 C.F.R. § 4.27 provides that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  

As a preliminary matter, the Board notes that during the pendency of this claim, the regulations for rating disabilities of the spine were twice revised--effective September 23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The regulations for intervertebral disc syndrome under Diagnostic Code 5293 that became effective on September 23, 2002, contained notes addressing the definition of incapacitating episodes and addressing rating procedure when intervertebral disc syndrome is present in more than one spinal segment.  These notes were omitted when the criteria for intervertebral disc syndrome were reclassified as Diagnostic Code 5243, effective on September 26, 2003.  This omission was apparently inadvertent and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (November 19, 2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Generally, the effective date of a liberalizing law or VA issue may be no earlier than the date of the change.  38 U.S.C.A. § 5110.  

Under the criteria in effect prior to September 26, 2003, limitation of motion of the cervical spine warranted a 10 percent evaluation if it was slight, a 20 percent evaluation if it was moderate or a 30 percent evaluation if it was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

Under the criteria in effect prior to September 26, 2003, ankylosis of the cervical spine warranted a 30 percent evaluation if it was at a favorable angle or a 40 percent evaluation if it was at an unfavorable angle.  38 C.F.R.  § 4.71a, Diagnostic Code 5287 (2002).  

In determining the degree of functional impairment, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intervertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation.  

The September 2003 regulation amendments provide a general rating formula for diseases and injuries of the spine (for  diagnostic codes 5235 to 5243 unless 5243 is evaluated under  the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in  the area of the spine affected by residuals of injury: In pertinent part, they provide that unfavorable ankylosis of the cervical spine warrants a 40 percent evaluation.  For forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine, a 30 percent evaluation is warranted.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of  the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or  postoperatively) is evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

As noted above, in a May 2006 decision, the Board assigned an earlier effective date of February 14, 1974, for the grant of service connection for residuals of a healed C5 fracture.  Subsequently, a rating decision in May 2006 implemented the earlier effective date, and continued a noncompensable rating for the period prior to January 30, 1987.  

Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5290 (2002), a 10 percent evaluation was assignable for slight limitation of motion of the cervical spine.  Moderate and severe limitation of motion of the cervical spine warranted 20 and 30 percent evaluations, respectively.  

After review of the evidentiary record, the Board finds that an initial compensable evaluation is not warranted for residuals of a healed C5 fracture.  In this regard, the clinical evidence of record reflects that the Veteran had a full range of motion of the cervical spine on his July 1974 VA examination.  

As noted previously, assignment of disability ratings for orthopedic disabilities is to include consideration of the functional loss, as shown by "adequate pathology."  In the instant case, the Board finds that the noncompensable (zero percent) disability evaluation reflected the level of functional impairment demonstrated for the service-connected cervical spine disability.  In this regard, on examination in July 1974, the Veteran not only had full range of motion of the cervical spine, the examination was otherwise unremarkable.  There was no clinical evidence of weakened movement, excessive fatigability, or incoordination.  Accordingly, the Board can find no basis for an initial compensable rating for the Veteran's service-connected residuals of a healed C5 fracture prior to January 30, 1987.  

Diagnostic Code 5285 governs residuals of vertebra fractures.  As the evidence reported above indicates, there has been no suggestion of spinal cord involvement, or that the veteran is bedridden, requires long leg braces, or has abnormal mobility requiring a neck brace (jury mast).  As such, the Veteran's cervical spine disability is rated based on limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  Diagnostic Code 5285.  By history, the Veteran sustained a fracture of the C5 in 1969.  However, an X-ray report in January 1988 showed no fractures, dislocation, bone destruction or narrowed disc or joint spaces in the cervical spine.  No fracture or wedging was identified on examination in December 1995.  Moreover, following an examination in December 1996, the examiner noted that X-rays in recent years had not in fact revealed evidence of any C-5 fracture.  Consequently, there is no evidence of a demonstrable deformity noted by an interpreting radiologist or physician, and, as such, the Veteran is not entitled to an additional 10 percent.  

As noted above, Diagnostic Code 5290 provides a 10 percent rating for slight limitation of motion of the cervical spine.  A 20 percent rating is not warranted unless there is moderate limitation of motion.  The Board finds that the medical evidence of record demonstrates that the Veteran experienced no more than slight limitation of cervical spine motion from January 30, 1987, to June 9, 1998.  On examinations in January 1988, June 1991, December 1995 and December 1996, the Veteran had normal range of cervical spine motion with objective evidence of painful motion, as contemplated by DeLuca.  In December 1995, the Veteran had pain with lateral flexion and extension of the neck; however, there was no paravertebral muscle spasm or tenderness.  In December 1996, he had full forward flexion of the cervical spine; he was able to hyperextend the neck to 40 degrees and he laterally flexed/rotated to the left 40 degrees, all without pain.  There was no paravertebral muscle spasm or tenderness.  In light of the above clinical findings, the Board finds that the evidence demonstrates that the Veteran's cervical spine disability more nearly approximated slight limitation of cervical spine motion and, as such, he is not entitled to a rating in excess of 10 percent.  

The Board notes that the December 1996 VA examiner noted that X-rays had first shown degenerative changes on rating in December 1995.  In this regard, the Board observes that Diagnostic Codes 5003 and 5010 provide that arthritis is rated based on limitation of motion and the Veteran's cervical spine disability was already rated under Diagnostic Code 5290, pertinent to limitation of cervical spine motion.  Additionally, as the veteran is capable of cervical spine motion, Diagnostic Code 5287, pertinent to ankylosis of the cervical spine, is not for application.  Moreover, the evidence did not reflect any disc pathology evident in the Veteran's cervical spine disability and, as such, criteria pertinent to intervertebral disc syndrome is not for application prior to June 9, 1998.  

On VA examinations in January 1988 and June 1991, the examiner noted that the Veteran had normal range of motion in the cervical spine.  In December 1995, he was able to fully forward flex the cervical spine without pain.  He had pain with hyperextension and rotation of the neck.  In December 1996, he had full forward flexion of the cervical spine.  He was able to hypertextend the neck to 40 degrees without pain.  He laterally flexed and rotated the neck to 40 degrees without pain.  He laterally flexed and rotated to the right 25 degrees with pain in the low cervical area.  

As such, the evidence of record demonstrates that the Veteran has normal cervical spine range of motion.  In this regard, the Board notes that the Veteran's reported ranges of cervical spine motion were slightly limited due to pain.  However, even in consideration of such factors, there was no evidence of forward flexion of the cervical spine limited by pain to a degree that it would have been considered "moderate."  

In addition, while the Veteran reported experiencing occasional numbness and weakness in the left upper extremity, the medical evidence does not show that the veteran had any weakness of the upper extremities or cervical spine.  There was no postural abnormalities, deformities, or muscle atrophy noted on the above-noted examinations.  The musculature of the cervical spine and upper extremities was normal.  In December 1995 and December 1996, the examiners noted that the Veteran had never had any type of neurological deficits secondary to the neck injury.  The evidence showed the veteran's service-connected cervical spine disorder was manifested by no more than slight limitation of motion and complaints of pain in the left upper extremity without any neurological findings in the left upper extremity.  Even considering the effects of pain during use or flare-ups, no more than slight limitation of motion of the cervical spine was evident.  Such warrants no more than a 10 percent rating under Code 5290.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Turning to the question of a rating higher than 20 percent since April 19, 2001, the Board finds that a higher rating is not warranted.  As noted above, the Board denied the Veteran's claim for a rating in excess of 20 percent for residuals of a healed C5 fracture with traumatic arthritis in 2001.  That determination is final.  

At no time during the period since April 2001 is the Veteran shown to have had severe limitation of cervical motion (or from September 2003 flexion limited to 15 degrees or less or cervical spine ankylosed).  In September 2005, flexion was to 50 degrees, extension was 45 degrees, lateral flexion was 25 and 30 degrees and rotation was 45 degrees, bilaterally.  Muscle strength testing was 5/5.  In September 1998, the Veteran was able to rotate his neck from 0 to 36 degrees to the right and 0 to 43 degrees to the left.  He was able to bend his neck from 0 to 18 degrees to the left and 0 to 21 degrees to the right.  He was able to extend his neck from 0 to 28 degrees.  He could flex his neck from 0 to 35 degrees.  In July 2003, he had flexion of 0 degrees to 20 degrees, extension of 0 degrees to 20 degrees.  Lateral flexion to the right was 0 degrees to 30 degrees, and 0 degrees to 20 degrees to the left.  Rotation was from 0 degrees to 40 degrees to the right, and from 0 degrees to 20 degrees to the left.  It was noted that range of motion of the cervical spine was additionally limited by pain, but not by fatigue, weakness, lack of endurance or incoordination.  In June 2006, the cervical spine had flexion of 0 degrees to 45 degrees, extension of 0 degrees to 30 degrees.  Lateral flexion was 0 degrees to 30 degrees, bilaterally; and rotation was from 0 degrees to 45 degrees bilaterally.  It was noted that the joint function of the spine was additionally limited by pain and weakness after repetitive use, with pain having the major functional impact.  He had normal head position with symmetry in appearance.  In August 2010, his cervical spine had flexion of 0 degrees to 20 degrees where he stopped due to pain.  Extension was 0 degrees to 10 degrees where he stopped due to pain.  Lateral flexion was 0 degrees to 15 degrees bilaterally, and the Veteran stopped due to pain.  Rotation was from 0 degrees to 25 degrees bilaterally where he stopped due to pain.  There was evidence of pain on active range of motion.  While Dr. Miller stated, in December 2013, that the Veteran's functional loss of motion has resulted in the equivalent of unfavorable anklysosis of the entire cervical spine, the clinical findings do not support a finding of ankylosis of the cervical spine; rather, in August 2010, the VA examiner specifically stated that there was no ankylosis of the cervical spine.  Moreover, he reported a finding of mild degenerative changes of the cervical spine with minimal loss of function.  Consequently, a rating in excess of 20 percent is not warranted under either the former or the revised criteria.  

In considering the DeLuca factors, the evidence of record shows the Veteran has pain and limited movement of the cervical spine in various directions, however, these do not rise to the level of equivalency to either severe limitation of motion or flexion limited to 15 degrees or less (so as to warrant an increase based on such factors).  

The 20 percent rating assigned recognizes that the Veteran has painful motion of the cervical spine that is moderate in degree.  It contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees and combined range of cervical spine motion greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There are no cervical spine symptoms/impairment of function shown that are not fully encompassed by the criteria for the 20 percent rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  

The medical evidence is somewhat contradictory as to whether the Veteran has cervical radiculopathy.  He has complained of pain radiating from the cervical spine into the upper extremities and symptoms such as a feeling of numbness in his arms.  However, the record does not reflect any findings of radiculopathy.  When repeatedly tested, the results indicate that the Veteran has shown no neurological deficits or objective evidence of radiculopathy.  Significantly, following a VA examination in June 2006, the examiner stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor function was within normal limits.  Sensory function was within normal limits.  Reflexes revealed biceps and jerks 2+ and triceps jerk was 2+.  In August 2010, the Veteran reported occasional numbness in his hands; however, the examiner noted that there was no evidence of any neurological impairment.  While Dr. Miller reported a diagnosis of bilateral upper extremity radiculopathy, he described the Veteran's symptoms as mild pain and numbness in the left upper extremity.  Muscle strength testing was reported to be normal.  No atrophy was noted.  Consequently, the Board finds that the above-noted examination reports revealed no sensory or motor deficit involving the upper extremities that would support the assignment of a separate compensable rating based on nerve impairment.  Dr. Miller's assessments are contradicted by specific nerve testing and therefore are unsupported by objective observations.  

The Board finds that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant referral for consideration of an extraschedular rating.  His symptoms are the very ones contemplated by the criteria set forth above.  Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial compensable evaluation for residuals of a healed C5 fracture prior to January 30, 1987 is denied.  

A rating in excess of 10 percent for residuals of a healed C5 fracture from January 30, 1987 to June 9, 1998, is denied.  

A rating in excess of 20 percent for residuals of a healed C5 fracture from April 19, 2001 is denied.  



			
              MARK F. HALSEY		           J. CONNOLLY
	              Veterans Law Judge                                  Acting Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals



________________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


